[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISQUALIFY
The defendant Frank D. Palumbo has filed, pro se, a motion to disqualify Judge Mottolese. The motion is for the most part based upon a transcript of a hearing held on October 16, 2000. A way of background, Judge Mottolese issued an order filed June 12, 2000 in which he decided some thirteen pending motions. At that time Mottolese, J. noted that the defendant has filed sixty four separate pleadings many of which are duplicative and repetitive. That order also noted that the due administration of justice required that the court take appropriate action to prevent the defendant's continued misuse of the pleading process. Accordingly, Judge Mottolese issued an order prohibiting the defendant from filing any pleading or other document except as may be appropriate subsequent to completion of any sale which may be ordered by the court. The court also noted that any such pleading shall be submitted to the court for approval prior to filing. On October 16, 2000, the court held another hearing on the above entitled matter at which time the court calendar indicates that there were thirteen motions then pending. At that hearing Judge Mottolese noted that the motions were all non-arguable and that he would decide them on the papers. At the hearing, the court order also discussed motions filed by the defendant with respect to a counter-claim which had been previously withdrawn by the defendant. The court noted the necessity of bringing closure to the matter and that the papers indicated that the case was being "plead grossly out of proportion to its needs". The court then cautioned the defendant about sanctions including the possibility of contempt citations. The court then stated:
"I am going to issue an order to the Clerk's Office to accept no further pleadings from you. To send them back as soon as they come in unless they have my endorsement on them. So, don't even bother. They are not going to be accepted any longer. That's the only way I can control CT Page 15385 you. You want to submit them to me in advance first for approval that's a different story."
It appears that the court was attempting to do its best to control the judicial process and the handling of the particular file. There is nothing contained in the transcript to remotely suggest a reason for disqualification of Judge Mottolese.
Accordingly, the motion to disqualify is denied.
RUSH, J.